12/17/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0497



                             No. DA 20-0497

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

RICHARD JAMES SORIA,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 20, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               December 17 2020